
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 05-162; Report No. 2954] 
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:

          In this document, a Petition for Reconsideration (Petition) has been filed in the Commission's Rulemaking proceeding by Robert J. Buenzle, on behalf of Roy E. Henderson.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before October 2, 2014. Replies to an opposition must be filed on or before October 14, 2014.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Andrew J. Rhodes, Media Bureau, (202) 418-2700, email: Andrew.Rhodes@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of Commission's document, Report No. 2954, released June 12, 2012. The full text of Report No. 2954 is available for viewing and copying in Room CY-B402, 445 12th Street SW., Washington, DC or may be purchased from the Commission's copy contractor, Best Copy and Printing, Inc. (BCPI) (1-800-378-3160). The Commission will not send a copy of this document pursuant to the Congressional Review Act, 5 U.S.C. 801(a)(1)(A), because this document does not have an impact on any rules of particular applicability.
        
          Subjects: In the Matter of Amendment of Section 73.202(b), Table of Allotments, FM Broadcast Stations, (Enfield, New Hampshire; Hartford and White River Junction, Vermont; and Keeseville and Morrisonville, New York), published at 76 FR 9249, February 17, 2011, in MB Docket No. 05-162, and published pursuant to 47 CFR 1.429(e). See also § 1.4(b)(1) of the Commission's rules.
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene H. Dortch,
          Secretary, Office of the Secretary, Office of Managing Director.
        
      
      [FR Doc. 2014-22167 Filed 9-16-14; 8:45 am]
      BILLING CODE 6712-01-P
    
  